Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/13/2021 has been entered.

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 line 9: "the mounting bracket" should be changed to -- the mounting pole --.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gowanlock et al. (US 9,316,390) (hereinafter Gowanlock).
Re claim 1: Gowanlock discloses a modular lighting system (see fig. 1) mounted on a rig (see abstract), the modular lighting system comprising: a plurality of light units (215, fig. 1), each light unit (215) structurally independent from the other light units (each of the light units 215 are structurally independent i.e. they are separate structures), and separately attached to (separately attached via 285 in fig. 6) a crown deck (crown of the drilling rig, see abstract) of the rig (100, fig. 1), each light unit (215) comprising: a mounting pole (210, fig. 2) (light support post, see Col. 5 line 1) extending above the crown deck (see fig. 2); a bracket (285, fig. 6) attaching (attach via friction fit in hole 290, see Col. 6 lines 35-41) the mounting pole (210, fig. 6) to the crown deck (see fig. 6); a light fixture (215, fig. 3) structurally coupled (see Col. 5 lines 1-10) to the mounting pole (210), the light fixture (215) comprising one or more lights (two lights 215, see fig. 6).  

	Re claim 5: Gowanlock discloses the light fixture (215, fig. 3) may be structurally coupled to the mounting pole (210, fig. 2) in two or more positions (215 can be connected to 100 various angular positions within hole of 290).  

Re claim 6: Gowanlock discloses the one or more lights (215, fig. 3) of the light fixture (215, fig. 3) are oriented away from the rig in one of the two or more positions (lights 215 can be angle away from the rig, see Col. 4 lines 63-67 and Col. 5 lines 1-10).  

Re claim 7: Gowanlock discloses the one or more lights (215, fig. 3) of the light fixture (215, fig. 3) are oriented towards the rig in one of the two or more positions (lights 215 can be angled toward the rig, see Col. 4 lines 63-67 and Col. 5 lines 1-10).  
Re claim 8: Gowanlock discloses the bracket (285, fig. 6) is welded to the crown deck of the rig (light holding platforms 285 are preferably welded, or otherwise attached to the beams 250, see Col. 6 lines 24-26).  

Re claim 9: Gowanlock discloses the rig (100, fig. 1) is a drilling rig (drilling rig, see abstract).  

Re claim 10: Gowanlock discloses the light fixture (215, fig. 3) may be angled (215 can be adjusted by adjustable frame portion 225, see Col. 5 lines 16-18) see para [0019]).  

Re claim 11: Gowanlock discloses the light fixture (215) is coupled to the mounting pole (210) and is positioned above a handrail (handrail of 110, fig. 2) of the crown deck of the rig (see fig. 1).  

Re claim 12: Gowanlock discloses a method for illuminating a wellsite, comprising: mounting on a rig (100, fig. 1) a modular lighting system (200, fig. 1) comprising a plurality of structurally independent light units (215, fig. 1), each light unit (215) separately attached (separately attached via 285 in fig. 6) to a crown deck (crown of the drilling rig, see abstract) of the rig (100, fig. 1) and comprising: a mounting pole (210, fig. 2) (light support post, see Col. 5 

Re claim 13: Gowanlock discloses individually adjusting (215 can be adjusted via angle of mounting within hole (290, see fig. 6) each of the plurality of lights (215, fig. 6).  

Re claim 14: Gowanlock discloses each of the plurality of lights (215, fig. 6) is proximate to the handrail (handrail of 110, fig. 2) of the crown deck (see fig. 1).  

Re claim 15: Gowanlock discloses a rig (100, fig. 1) comprising: a derrick (14, fig. 7); a crown deck (13, fig. 7) (deck of 100, fig. 1) at the top of the derrick (14), the crown deck (13) comprising a handrail (handrail of 110, fig. 2); and a plurality of light units (215, fig. 1), each light unit (215) structurally independent from the other light units (each of the light units 215 are structurally independent i.e. they are separate structures), and separately attached (separately attached via 285 in fig. 6) to a hand rail (hand rail of 110, fig. 2) to the crown deck (crown of the drilling rig, see abstract) and comprising: a mounting pole (210, fig. 2) (light support post, see Col. 5 line 1) extending above the crown deck (see fig. 2); a bracket (285, fig. 6) attaching (attach via friction fit in hole 290, see Col. 6 lines 35-41) the mounting pole (210, fig. 6) to the crown deck (see fig. 6); a light fixture (215, fig. 3) structurally coupled (see Col. 5 lines 1-10) to 

Re claim 16: Gowanlock discloses the light fixture (215, fig. 2) may be coupled to the mounting pole (210, fig. 2) in a first position or a second position (215 can be mounted in different angular positions within hole 290 of bracket 285).  

Re claim 17: Gowanlock discloses when the light fixture (215, fig. 2) is in the first position (position of 215 can be adjusted to be facing upward), the one or more lights (215, fig. 3) of the light fixture (215) are oriented away from the rig (215 can be adjusted and angled outward).  

Re claim 18: Gowanlock discloses when the light fixture (215, fig. 2) is in the second position (position of 215 can be adjusted to be facing downward), the one or more lights (215, fig. 2) of the light fixture (215) are oriented towards the rig (215 can be adjusted and angled downward to illuminate a bottom of the rig).  

Re claim 19: Gowanlock discloses the bracket (285, fig. 6) is welded to the crown deck of the rig (light holding platforms 285 are preferably welded, or otherwise attached to the beams 250, see Col. 6 lines 24-26).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gowanlock et al. (US 9,316,390) (hereinafter Gowanlock'390) in view of Gowanlock (US 2019/0242218) (hereinafter Gowanlock'218).
Re claim 2: Gowanlock'390 fails to teach safety nets connected to the rig.  
Gowanlock teaches safety nets (safety certified nets, see paragraph [0045]) connected to the rig (each light are secured to lugs on the main frame, see para [0045]).
Therefore, in view of Gowanlock'218, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add safety nets connected to the rig of Gowanlock'390, in order to meet drilling industry drop standards requirements.

Claim 3-4 is rejected under 35 U.S.C. 103 as being unpatentable over Gowanlock et al. (US 9,316,390) in view of McKinley (US 2016/0109079) (hereinafter McKinley).
Re claim 3: Gowanlock teaches the light fixture (215, fig. 3) is structurally coupled to the mounting pole (210, fig. 3).
However, Gowanlock fails to teach the light fixture is structurally coupled to the mounting pole using one or more bolts.
McKinley teaches the light fixture (60, fig. 3) is structurally coupled to the mounting bracket (70-80, fig. 5) using one or more bolts (bolts connected to 72, figs. 4 and 5).  
Therefore, in view of McKinley, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the mounting pole and light fixture using one or more bolts, in order to securely fasten the components together.

Re claim 4: Gowanlock teaches the light fixture (215, fig. 3) is structurally coupled to the mounting pole (210, fig. 3)
However, Gowanlock fails to teach the light fixture is structurally coupled to the mounting pole using one or more pins.  
McKinley teaches the light fixture (60, fig. 3) is structurally coupled to the mounting bracket (70-80, fig. 5) using one or more pins (bolts connect to 72 in figures 4 and 5 are also pins).  
Therefore, in view of McKinley, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the mounting pole and light fixture using one or more pins, in order to securely fasten the components together.

Response to Arguments
Applicant's arguments filed 8/13/2021 have been fully considered but they are not persuasive. 
	Regarding applicant's argument that "Light fixtures 215 are indeed attached via "light holding platforms 285," but they are not attached to a crown deck of the rig. Instead, light holding platforms 285 are attached to "beams 250." Gowanlock at 6:24-26. Beams 250 are part of "outer structural frame 243," which in turn comprises a portion of "light bearing frame portion 230", the examiner notes that Gowanlock teaches a crown deck 100 (see Col. 4 lines 47-53) where the outer structural frame 243, beams 250, and light holding platforms are all attached to either directly or indirectly onto the base 105 of the crown deck 100. Therefore, the examiner notes that the light units are indeed separately attached to the crown deck 100 indirectly via the 
	Regarding applicant's argument that "Setting aside and without addressing the examiner's suggestion that light support posts 210 could be considered to qualify as "mounting poles," it is apparent that light holding platforms 285 do not attach light support posts 210 to the crown deck of the rig", the examiner notes that the light posts 285 of Gowanlock can be interpreted as mounting poles since a pole is "a long slender usually cylindrical object" as defined by Merriam-Webster. The posts 285 of Gowanlock are long slender posts where lighting units 215 are mounted upon.
	Regarding applicant's argument that "As noted above, light holding platforms 285 are attached not to the crown deck but to beams 250. Those beams are one portion of the much larger unitary structure of lighting frame 205, and it is that structure which is attached to the crown deck via corner support posts 220", the examiner notes that the light holding platforms 285 and indirectly mounted onto the crown deck 100 via the beams 250 and support posts 220 thereby reading upon the recited limitation.
	The examiner notes that no additional arguments have been presented for the Gownloack'218 and McKinley references. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.